Citation Nr: 9924797	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for left ankle disability.  

2.  Entitlement to an extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 beyond September 1, 1992.  

3.  Entitlement to service connection for a stomach disorder 
secondary to service-connected left ankle disability.  

4.  Entitlement to service connection for a nervous disorder 
secondary to service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1966.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO granted service connection 
for low back disability, classified as degenerative disk 
disease of the lumbar spine, and assigned a 20 percent 
evaluation effective from January 1991, the date of receipt 
of the claim for that benefit.  

In its August 1996 remand, the Board noted that the veteran 
had raised a claim of entitlement to a total compensation 
rating based on unemployability and requested that the RO 
develop that claim.  In October 1998, the RO wrote to the 
veteran and requested that he complete the enclosed VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, and return the form to the RO 
within 60 days.  To date, the requested evidence has not been 
received.  This issue is not now before the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the claims for an 
increased rating and for a temporary total disability rating 
for convalescence has been obtained.  

2.  The veteran's left ankle disability is manifested by 
osteoarthritic changes, ankle fusion in a neutral position 
with slight flexion at the ankle joint, left leg shortening 
of about 1.5 to 2.0 centimeters, and the use of an ankle 
brace and shoelift; the left ankle disability does not, by 
itself, result in loss of use of the foot or in an unusual or 
exceptional disability picture.  

3.  Postoperative scars of the left ankle are not shown to be 
poorly nourished with repeated ulceration or to be tender and 
painful on objective demonstration.  

4.  The veteran required the use of an ankle brace and 
crutches for severe postoperative residuals of left ankle 
disability after September 1, 1992.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Code 5270 (1998).  

2.  The criteria for extension of a temporary total 
disability rating for convalescence to October 1, 1992, have 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating and for a temporary total 
disability rating for convalescence are plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

A.  Increased evaluation for left ankle disability

Service connection was originally established for left ankle 
disability by a rating decision dated in November 1982.  The 
disability was classified as postoperative residuals of a 
fracture of the distal tibia and fibula with traumatic 
arthritis and rated 30 percent disabling under Diagnostic 
Code 5270, effective from the date of receipt of the claim 
for service connection in August 1982.  The 30 percent rating 
was thereafter continued.  

On September 17, 1991, the veteran was admitted to the 
surgical service of a VA medical center for fusion of the 
left ankle secondary to degenerative joint disease.  The 
veteran reported that he initially injured his ankle in 1965 
and that he had undergone an open reduction and internal 
fixation of the ankle but now had persistent pain and 
disability.  He also gave a history of "staph" infection of 
the left ankle.  The day following admission, the veteran 
underwent a left ankle arthrodesis secondary to post-
traumatic ankle arthritis.  He reportedly tolerated the 
procedure well without complications.  His postoperative 
course was essentially normal.  He was started on nonweight-
bearing physical therapy, and he was maintained in a 
posterior splint with minimal serosanguineous drainage.  On 
September 26, 1991, he was placed in a below-the-knee cast 
with a window cut out over the incision site.  The following 
day, the veteran was in stable condition.  His wound was 
clean and intact with minimal discharge, and he had no 
complaints about the cast.  The distal neurovascular system 
was intact, and he was discharged from the hospital on 
medication, to be followed in the orthopedic clinic.  He was 
instructed to keep the cast dry and the leg elevated when at 
rest.  

A rating decision dated in October 1991 assigned a temporary 
total rating for convalescence under 38 C.F.R. § 4.30, 
effective from the date of hospital admission until January 
1, 1992, when a 30 percent evaluation for the service-
connected left ankle disability would be restored.  
Thereafter, rating decisions extended the temporary total 
disability rating for convalescence to September 1, 1992.  By 
a rating decision dated in September 1993, the evaluation for 
the left ankle disability was increased to 40 percent 
disabling, effective from September 1, 1992.  

The record thus shows that the veteran is currently in 
receipt of the maximum schedular rating for ankylosis of the 
left ankle under Diagnostic Code 5270.  Although the 
representative in April 1994 raised a claim of entitlement to 
special monthly compensation for loss of use of the left foot 
as a result of the service-connected ankle disability, that 
claim was denied in a rating decision dated in July 1994.  
Although a timely appeal was initiated by a notice of 
disagreement filed in August 1994, a substantive appeal was 
not received following the issuance of a statement of the 
case on this issue in September 1994.  The issue of 
entitlement to special monthly compensation for loss of use 
of a foot due to the service-connected ankylosed left ankle 
is therefore not before the Board.  However, even if the 
issue had been perfected for appeal, the medical evidence of 
record does not show that special monthly compensation for 
loss of use of a foot would be warranted.  On recent 
orthopedic examination, a leg length discrepancy on the left 
of about 1.5 to 2.0 centimeters was described requiring use 
of a shoelift.  The veteran had a left ankle fusion in "the 
appropriate position" with slight flexion at the ankle 
joint.  He reportedly used an ankle brace.  The heel was in a 
neutral position without varus or valgus stress.  There were 
no signs of callosities indicating abnormal wear, and the 
ankle fusion was found to be quite solid.  

Under the provisions of 38 C.F.R. § 4.63 (1998), loss of use 
of a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot; that is, whether the acts of balance and 
propulsion, etc., in the case of the foot could be 
accomplished equally well by an amputation stump with 
prosthesis.  

The medical evidence of record shows that the veteran could 
ambulate on his left lower extremity, albeit with the aid of 
shoelift and ankle brace.  Although orthopedic examinations 
have shown postoperative residuals of the left ankle fusion, 
the examiners have been uniform in finding the fusion to be 
solid and the left lower extremity to be functional.  
Although some left calf muscle atrophy has been appreciated, 
by the time of the VA orthopedic examination in June 1994, 
the veteran was observed only to limp slightly on the left 
side and to carry his crutches more than to use them for 
walking.  Although the veteran apparently could not move his 
left ankle at that time, the examiner said that his gait 
appeared to be normal.  X-rays of the left ankle visualized a 
post fusion deformity, but this does not appear to have 
significantly affected the functions of balance and 
propulsion of the left foot.  Moreover, the veteran's left 
leg-length shortening does not equal or more nearly 
approximate 8.9 centimeters, which is considered loss of use 
of the foot involved under 38 C.F.R. § 4.63(a).  Nor is there 
is any indication of neurologic involvement resulting in 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent footdrop, accompanied by 
characteristic organic changes confirming the presence of 
complete paralysis of this nerve, such as to be deemed loss 
of use of the foot under 38 C.F.R. § 4.63(b).  

The record shows that the surgeries to the veteran's left 
ankle have resulted in scars, including a 4-inch scar over 
the medial malleolus, a 2-inch scar over the anterolateral 
ankle, and a 5-inch scar over the lateral malleolus.  
However, repeated examinations have not shown that the 
postoperative scars are poorly nourished with repeated 
ulceration or are tender and painful on objective 
demonstration.  38 C.F.R.§§ 4.118, Diagnostic Codes 7803, 
7804 (1998).  

The veteran has referred to a history of "staph infection" 
of the left ankle, and the chief of the orthopedic surgery at 
a VA medical center reported in June 1993 that the veteran 
had a history of staphylococcus infection of the left ankle.  
However, the infection has not been specifically attributed 
to the postoperative scars.  It is significant that following 
the September 1991 ankle fusion, the veteran was followed in 
the orthopedic clinic, where the incisions were described as 
healed.  On VA orthopedic examination in August 1992, the 
examiner described the scars as well healed and indicated 
that they seemed to be asymptomatic.  Although mottling was 
noted when the left ankle was examined in the orthopedic 
clinic in October 1992, the scars were again described as 
well healed.  Although there was, at that time, moderate 
tenderness over the anterior aspect of the ankle, with a 
fixation screw palpable through the skin laterally, the 
tenderness seemed to be a residual of the underlying ankle 
disability, including subtalar degenerative joint disease 
subsequently visualized on X-rays.  Although the veteran 
complained of left ankle pain since the ankle fusion when 
seen in the orthopedic clinic in April 1993, this pain was 
not attributed to the scars but rather to chronic pain 
induced by activity such as standing or walking for more than 
a brief period.  Although the veteran stated that some of 
these scars could get tender, there was no objective 
demonstration of this when he was examined by VA in March 
1993 and June 1994.  

A fee-basis orthopedic examination in April 1997 found the 
medial and lateral incision scars to be well healed.  
Complaints or findings of pain and tenderness attributable to 
the surgical scars were not shown at that time, or on VA 
orthopedic examination in December 1998.  Thus, a separate 
compensable rating for the surgical scars under the holding 
of the Court of Appeals for Veterans Claims in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), is not warranted.  

The Board notes, moreover, that a separate compensable rating 
for surgical scars of the left ankle would, in this instance, 
result in a combined schedular rating of 50 percent.  See 
38 C.F.R. § 4.25 (1998).  However, this would be in violation 
of the amputation rule set forth at 38 C.F.R. § 4.68 (1998), 
which precludes a combined rating for disabilities of an 
extremity in excess of the rating for amputation at the 
elective level were an amputation to be performed.  The 
combined schedular evaluations for disabilities below the 
knee may not, under the amputation rule, exceed the 40 
percent rating under Diagnostic Code 5165 a below-knee 
amputation.  Id.  

In these circumstances, the Board has considered entitlement 
to an extraschedular evaluation.  An extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998) may only be 
granted in the first instance by officials at the VA Central 
Office listed in the regulation.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  Those officials are the VA Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
and the Director of the VA Compensation and Pension Service.  
Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

However, the current evidence of record does not demonstrate 
that the left ankle disability has resulted in frequent 
periods of hospitalization.  The veteran underwent a left 
ankle fusion in September 1991 that resulted in an extensive 
period of convalescence, which has now been extended, under 
38 C.F.R. § 4.30, to October 1, 1992.  This temporary total 
disability rating for convalescence (paragraph 30 benefits) 
was based primarily on the effect of the surgical residuals 
on the veteran's weight bearing on the left side.  Although 
this was also evidence of a relatively marked interference 
with employment, the 100 percent evaluation that was assigned 
as a result had the effect of rendering moot any notion of 
entitlement to extraschedular evaluation prior to October 1, 
1992.  

The record subsequent to that date does not demonstrate 
frequent periods of hospitalization for the service-connected 
left ankle disability, although the veteran was followed in 
the outpatient clinic on a relatively regular basis.  
Furthermore, it is not shown that since that time, the left 
ankle disability has, by itself, resulted in marked 
interference with employment beyond that contemplated in the 
40 percent rating assigned.  

When the veteran was seen in the orthopedic clinic in October 
1992, it was the examiner's opinion that the veteran could 
return to work with limited standing.  When the veteran was 
seen in the orthopedic clinic in April 1993, it was felt that 
his job assignment should be restricted to light duty, 
preferably sedentary.  The veteran himself throughout this 
period voiced a desire to return to work, and indeed worked 
part-time in the pharmacy of a VA medical center to reduce 
the long periods of standing that he had to endure while 
working in dietetics.  In addition, the veteran has some 
significant nonservice-connected disabilities that adversely 
affect his employment picture.  

The Board acknowledges that the chief of orthopedic surgery 
who addressed the veteran's case in June 1993 found him to be 
significantly affected by continuing residuals of the left 
ankle fusion.  The physician reported that although the 
veteran had what appeared to be full recovery from his 
surgery, he still had considerable limitations.  It was 
reported that the veteran was unable to pursue his previous 
work duties, which required prolonged standing.  He was also 
unable to pursue work activity that required ambulation for 
significant distances.  However, the physician reported that 
the veteran's condition had become static, although 
significant activity would exacerbate the veteran's subtalar 
arthritis.  The physician said that the veteran was unable to 
pursue work that involved ambulation or standing for more 
than extremely brief intervals.  The physician was therefore 
of the opinion that the veteran would be best served by a 
sedentary work assignment.  

It is thus undeniable that the service-connected left ankle 
disability has had a significant, adverse impact on the 
veteran's employment picture.  It bears emphasis, however, 
that the rating schedule is designed to compensate for 
average impairments of earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 
(emphasis added).  The adverse occupational impact of the 
service-connected left ankle disability is contemplated in 
the 40 percent rating currently assigned.  Indeed, the 40 
percent rating was granted by the rating decision of 
September 1993 that specifically took into account the June 
1993 statement of the VA orthopedic surgeon.  If anything, 
the service-connected left ankle disability has improved in 
some measure since then.  The Board finds that a 
preponderance of the evidence is against a finding that the 
service-connected left ankle disability alone reflects such 
unusual or exceptional disability factors as to merit 
extraschedular consideration.  Although the RO does not 
appear to have considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) in rating the left ankle disability, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for initial consideration of an 
extraschedular evaluation is not warranted.  A remand to the 
RO for consideration of the left ankle claim under section 
3.321(b)(1) would merely exalt form over substance and would 
be unlikely to result in an outcome different from that 
reached herein.  Such a course would merely result in the 
imposition of an additional burden on the RO with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  In these circumstances, the Board perceives 
no actual prejudice to the veteran from the Board's 
resolution of his appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

B.  Temporary total disability rating for convalescence

Under the provisions of 38 C.F.R. § 4.30, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to Sec. 3.105(e) of this 
chapter.  Such total rating will be followed by appropriate 
schedular evaluations.  When the evidence is inadequate to 
assign a schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  (1) 
Surgery necessitating at least one month of convalescence; 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  

A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2) or 
(3) of this section.  (2) Extensions of 1 or more months up 
to 6 months beyond the initial 6-month period may be made 
under paragraph (a)(2) or (3) of this section upon approval 
of the Adjudication Officer.  

The record shows that the veteran had a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 
from September 17, 1991, to September 1, 1992.  The relevant 
timeframe for purposes of this issue is therefore the time 
immediately following the termination of his paragraph 30 
benefits on September 1, 1992.  When seen at a VA outpatient 
clinic on September 10, 1992, he continued to complain of 
significant postoperative residuals and ambulated with 
crutches.  When seen a week later, he ambulated with one 
crutch.  When seen at the orthopedic clinic in October 1992, 
he wore an ankle brace and ambulated with a crutch, and there 
was mottling over the left ankle.  When seen at a VA 
outpatient clinic in November 1992, he was described as 
discouraged about his being unable to return to work, 
although it is unclear that his ankle disability was the sole 
impeding factor at that point.  

The RO denied an extension of paragraph 30 benefits because 
postoperative residuals such as swelling, discoloration, or 
incomplete ankle fusion were not demonstrated.  However, the 
veteran continued to have significant left ankle pain and 
thus difficulty weight bearing.  When seen in the orthopedic 
clinic on August 18, 1992, it was reported that he was 
currently unable to work secondary to severe left ankle pain 
and that he would not be able to begin walking until an 
infection was ruled out and he had obtained a brace - a 
period of at least two months.  In essence, regular weight 
bearing was prohibited by treating VA physicians.  In these 
circumstances, the Board will accord the veteran the benefit 
of the doubt and find that he is entitled to extension of a 
temporary total disability rating for convalescence under 
38 C.F.R. § 4.30 to October 1, 1992, due to his severe 
postoperative residuals of left ankle fusion.  38 U.S.C.A. 
§ 5107(b).  However, the Board also finds that an extension 
of paragraph 30 benefits beyond October 1, 1992, is not 
warranted because there is no legal entitlement to a 
convalescent rating beyond 12 months under the provisions of 
38 C.F.R. § 4.30.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


ORDER

An increased evaluation for left ankle disability is denied.  

An extension of a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.30 to October 1, 1992, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND

In its August 1996 remand, the Board also requested that a 
statement of the case be issued to the veteran and his 
representative concerning the issues of entitlement to 
service connection for gastrointestinal and psychiatric 
disabilities secondary to service-connected left ankle 
disability.  The RO addressed these issues in a supplemental 
statement of the case issued to the veteran and his 
representative in August 1998.  In the supplemental statement 
of the case, the RO requested that the veteran submit the 
enclosed VA Form 9, Appeal to the Board of Veterans' Appeals, 
with respect to the secondary service connection claims 
within the following 60 days or the decision denying those 
claims would become final.  Although the veteran did not 
submit a VA Form 9 regarding these claims, these issues were 
listed in a written argument of the representative dated in 
July 1999, and raised somewhat more elaborately in an 
Informal Hearing Presentation dated in August 1999.  Thus, 
there is a substantive appeal of record - from the duly 
authorized representative - but the question arises whether 
the substantive appeal is timely with respect to these 
issues.  

The United States Court of Appeals for Veterans Claims has 
held that the issue of the timeliness of a notice of 
disagreement is a separate appealable issue that must be 
addressed in a statement of the case so that the appellant is 
informed of the basis for the denial of the claim based on 
untimeliness and is afforded an opportunity to submit 
argument or evidence on that question.  Marsh v. West, 11 
Vet. App. 468, 470-71 (1998).  The failure to accord the 
veteran in this case the opportunity to submit evidence or 
argument on the issue of the timeliness of the substantive 
appeal with respect to the secondary service connection 
claims would seem to constitute a similar denial of 
procedural due process of law.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

To ensure full compliance with due process requirements, the 
case is therefore REMANDED to the RO for the following 
action:  

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
the timeliness of the substantive appeal 
submitted by the representative in July 
and August 1999 with respect to the 
veteran's claims for service connection 
for gastrointestinal and psychiatric 
disabilities secondary to the service-
connected left ankle disability.  The 
statement of the case should contain all 
pertinent laws and regulations regarding 
the issue of timeliness of substantive 
appeals.  

2.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond to the statement 
of the case, including the opportunity to 
submit additional evidence and argument 
on the issue of whether the substantive 
appeal submitted on the veteran's behalf 
by his representative was timely.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any such submissions should be 
associated with the claims file.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

